PD-1070-14


                         J i"&^                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 2/9/2015 9:58:28 PM
                                                                      Accepted 2/11/2015 3:53:35 PM
                                                                                       ABEL ACOSTA
                                       PD 1070-14                                            CLERK


                     IN THE COURT OF CRIMINAL APPEALS
                                    AUSTIN, TEXAS




                          ADRIAN BRONCHA ALEXANDER

         FILED IN
                                           VS.
COURT OF CRIMINALAPPEALS

     February 11, 2015          THE STATE OF TEXAS

   ABEL ACOSTA, CLERK


                         On Appeal from the Tenth Court of Appeals
                                       Waco, Texas
                                      10-12-00281-CR




            MOTION FOR EXTENSION OF TIME TO FILE MOTION
                                   FOR REHEARING



      TO THE HONORABLE JUDGES OF SAID COURT:

                                            I.


            COMES NOW, Appellant in the above styled case, and makes and

      files this his request for an extension of time to file his Motion for

      Rehearing and would show unto the Court the following:

      Court Below:                                     Tenth Court of Appeals

      Cause Number Below:                              10-12-00281-CR
Date Petition for Discretionary
Review Refused:                              1-14-15


Present Deadline for Filing Appellant's
Motion for Rehearing:                        2-9-2015

Days requested for this extension:           5 days

Date to which extension is requested:        2-16-15

Number of extensions
previously granted:                          1

                                      I.

     The Appellee's request is based upon the following reasonable
explanation of the need for additional time, within the personal
knowledge of Charles W. McDonald, the attorney signing this motion,
T.R.A.P. 10.5(b), namely:
                                      II.

     Continued extensive interior and exterior repair following severe
water damage to counsel's office has delayed my ability to get work out.
Counsel also had a brief due in the Tenth Court of Appeals on the same
date as this motion and respectfully requests an additional 5 days to file
Appellant's Motion for Rehearing. The motion is partially completed.
By previous agreement, this motion is unopposed by opposing counsel.
                                     III.

     WHEREFORE, this Attorney for the Appellant prays that the
Court grant this motion and extend the time and deadline for the filing
of Appellant's Motion for Rehearing, or the Court grant such additional
time as is just and proper.
"V




                                       Respectfully submitted,


                                       /s/ Charles W. McDonald


                                       Charles W. McDonald
                                       2024 Austin Avenue
                                       Waco, Texas     76701
                                       Pone: (254) 752-9901
                                       Fax: (254) 754-1466
                                       SBOT NO. 1353880




                         CERTIFICATE OF SERVICE
          The undersigned certifies that a true and correct copy of the above
     and foregoing instrument was served upon the State Prosecuting
     Attorney, P.O. Box 12405, Austin, Texas, 78711, and Abelino "Abel"
     Reyna, McLennan County Criminal District Attorney, 219 N. Sixth
     Street, Suite 200, Waco, Texas 76701-1363, as allowed by rule and law,
     this 9th day of February, 2015.



                                       /s/ Charles W. McDonald
                                          Charles W. McDonald